Citation Nr: 1622882	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1998 to October 2003, and June 2007 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded these claims for additional development in December 2015.  The record shows compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is not related to service.

2.  The Veteran's right ankle disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are not met. 
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a right ankle disability are not met. 
38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

The Veteran asserts that his ankle problems began when he fell down a ladder on a ship in 2008 or 2009; he says his ankles have never been the same since.  See, e.g., October 2010 and January 2016 VA ankles examination reports.  He raises no procedural arguments in relation to these claims.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the first element of service connection - current disability - the evidence of record does not clearly establish the existence of a current disability.  For instance, VA examinations from October 2010 and January 2016 essentially diagnose the condition as subjective ankle pain without radiologic or functional abnormality.  Pain alone is not generally considered a disability for VA disability purposes.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  An October 2010 radiology report noted that the Veteran had a small posterior and plantar calcaneal spur in his right ankle, and his left ankle had a minuscule posterior and plantar calcaneal spur.  A January 2012 VA treatment note reflects a normal ankle examination; there was no diagnosis to explain the subjective complaints of bilateral ankle pain.  The January 2016 VA examination report documents lost range of motion in both ankles; however, the examiner attributed the lost motion to habitus.  Affording the Veteran the benefit of the doubt, the Board will proceed with the analysis presuming current ankle disabilities.

The next element of service connection is the in-service element, which is also not clearly established, particularly with regard to the left ankle.  The Veteran's enlistment examinations in September 1998 and March 2007 reflect no ankle abnormalities.  Reports of medical assessment at separation dated July 2003 and March 2010 also reflect no ankle complaints.  Examination reports from separation of are not of record.  A service treatment record (STR) from October 2009 reflects the Veteran complained of right ankle pain in the posterior aspect with no known trauma.  He also had a blister.  The assessment was Achilles tendonitis and a blister.  There are no STRs that show evidence of the incident reported by the Veteran of falling down a ladder on a ship and seeking medical treatment.  There is also no evidence of follow-up treatment for the right Achilles tendonitis.  Even so, the evidence shows an in-service complaint regarding the right ankle.  Presuming the credibility of the lay evidence that another in-service injury occurred, the in-service element is established. 

The last element to establish service connection is nexus - a connection between the current disability and service.  In this case, there is one competent opinion regarding this issue.  The January 2016 VA ankles examination report reflects that the examiner reviewed the  entire claims file and physically examined the Veteran.  The examiner opined that the Veteran's ankle complaints were not related to service.  In support of this conclusion, the examiner noted that there was no STR evidence showing a chronic ankle condition during service.  The examiner emphasizes the Veteran's Report of Medical History dated March 2010, in which he reported no "swollen or painful joint(s)."  In addition, the examiner indicates that STRs showed an isolated complaint related to the right Achilles tendon with no reported trauma (such as a fall) and no follow-up treatment.  Further, the examiner noted no post-service treatment for the right ankle until June 2012 when the Veteran requested an ankle brace after an injury incurred while mowing lawns the previous week.  In regard to the Veterans October 2010 x-rays, which showed "small posterior and plantar calcaneal spur in the right ankle and a miniscule posterior and plantar calcaneal spur in the left ankle" - the examiner stated that both of these spurs emanated from the heel and did not affect the ankle joint.  The contemporaneous radiologist report reflects the ankle joint spaces were preserved.  

The examiner's opinion is competent, credible, and probative.  The Board acknowledges the Veteran's complaints that his ankles were injured in service and have never been the same.  The Veteran, as a lay person, is competent to report symptoms that are capable of lay observation, such as subjective pain.  However, he is not competent to address a complex medical opinion such as the etiology of a current orthopedic disability.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's ankle disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Given that the most probative evidence of records reflects the Veteran's ankle complaints are not related to service, service connection for right and left ankle disabilities is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.


REMAND

In January 2016, the Veteran was afforded a VA examination in regard to his claim for service connection for obstructive sleep apnea.  The examiner provided a negative nexus opinion, but also highlighted the statement of the Veteran's representative that had the Veteran been experiencing sleep apnea symptomatology in service, this would more likely be reflected in service personnel records (e.g., performance issues) as opposed to service treatment records.  The Board notes that the Veteran's service personnel records have not been obtained and associated with the claims file.  They should be secured on remand, then provided to the January 2016 VA examiner for an addendum opinion.  Updated VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records. 

2.  Obtain the Veteran's service personnel records and associate them with the claims file.  Notify the Veteran of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  If the Veteran's service personnel records are secured, forward them to the January 2016 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion regarding concerning the etiology of the Veteran's sleep apnea.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The examiner is asked to review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset in service or is otherwise related to service.  In addressing this question, the examiner must comment on any pertinent information in the Veteran's service personnel records.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


